DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are not persuasive.
Applicant argues that “even if the teachings of Li, Huang '322 and Huang '518 were combined, as suggested by the Examiner, the resultant combination does not teach or suggest: a heat sink device, comprising: a body having a first side and a second side onto which a heat source is attached, the body being a vapor chamber or a heat transfer plate having a chamber, wherein the body further extends outwardly to form an extension portion that has an upper side and a lower side,”.
Examiner respectfully disagrees. 
HUANG‘518 teaches wherein the body (11 and 12) further extends outwardly to form an extension portion that has an upper side and a lower side, (see HUANG‘518 Figure 7 annotated by Examiner).
Applicant’s arguments regarding Li, Huang '322 and Huang '518 with respect to “at least a second cooling fin set is disposed on the upper side” have been considered but are moot because Li, Huang '322 and Huang '518 were not and are not relied upon to teach or disclose such limitations of claim 1 upon which Applicant argues.
Therefore, the previous rejection is maintained, modified as necessitated by Amendment, below.


Status of Claims
This action in response to remarks filed on 05/27/2022. In the current amendment:
Claims 1 and 2 have been amended.
Claim 5 has been cancelled. 
Claims 1-3, and 6-8 are pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US7967059B2) in view of HUANG (US 20090266518 A1, hereinafter referred to as HUANG‘518) and further in view of CHENG (US 7245494 B2).


Regarding claim 1, LI teaches a heat sink device (FIG 1), comprising: 
A body (60) having a first side and a second side onto which a heat source is attached (Col. 2 Lines 25-29);
 at least a heat pipe (32) having a heat-absorbing portion (320) and a heat-dissipating portion (342), the heat-absorbing portion attached to the first side (Col. 2 Lines 60-65), the heat-dissipating portion extends away from the heat-absorbing portion, so that the heat generated by the heat source being absorbed by the heat-absorbing portion and transferred to an end (322) of the heat-dissipating portion; and a base (10) disposed on the heat pipe and above the body (see FIG 2).
LI does not teach the body being a vapor chamber or a heat transfer plate having a chamber, wherein the body further extends outwardly to form an extension portion that has an upper side and a lower side, and at least a second cooling fin set is disposed on the upper side.
HUANG‘518 teaches a heat sink device (fig 7), comprising a body (11 and 12) and the body being a vapor chamber or a heat transfer plate having a chamber (see HUANG‘518 ¶ [0021]), HUANG‘518 further teaches wherein the body (11 and 12) further extends outwardly to form an extension portion that has an upper side and a lower side, (see HUANG‘518 Figure 7 annotated by Examiner).
HUANG‘518 does not teach at least a second cooling fin set is disposed on the upper side.

CHENG teaches a heat sink device (Figure 1), comprising a first fin set (11), a body (31), wherein the body (31) further extends outwardly to form an extension portion that has an upper side and a lower side, (see CHENG’s Figure 6 annotated by Examiner), and at least a second cooling fin set (33) is disposed on the upper side, (see CHENG’s Figure 6 annotated by Examiner).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat sink device of LI with the body being a vapor chamber or a heat transfer plate having a chamber, as taught by HUANG‘518, since the simple substitution of one known element (body in form of vapor chamber taught by HUANG‘518) for another (solid form body disclosed by LI) would have yielded predicable results, namely making direct contact with the heat source and transferring the heat to the heat pipes (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of LI’s heat sink device. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat sink device of LI in view of HUANG‘518 with at least a second cooling fin set is disposed on the upper side, as taught by CHENG, to increase the efficiency of LI in view of HUANG‘518 by increasing the heat dissipation area of the body. 




    PNG
    media_image1.png
    372
    581
    media_image1.png
    Greyscale

HUANG‘518 Figure 7 annotated by Examiner


    PNG
    media_image2.png
    559
    500
    media_image2.png
    Greyscale
CHENG’s Figure 6 annotated by Examiner 

Regarding claim 2, LI teaches wherein the base (10) further has an upper surface, a lower surface (see Figures 2, 3; LI discloses that the base (10) has two surfaces) and a hollow portion (12) that is formed through the base from the upper surface to the lower surface, the heat pipe extends through the hollow portion and attaches the heat-absorbing portion (320) onto the first side of the body (Col. 2 Lines 60-65).
Regarding claim 3, LI teaches at least a first cooling fin set (20) through which the heat-dissipating portion (342) of the heat pipe (32) extends (see FIG 4).
Regarding claim 6, LI teaches wherein the second side of the body protrudes to form a boss onto which the heat source is attached (see FIG 4 where it shows the second side of the body (60) forms a hump to which the CPU will be attached to; Col. 2 Lines 25-29).
Regarding claim 8, LI teaches wherein the heat pipe (32) is "U" shaped (see element 30 in FIG 2).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US7967059B2) in view of HUANG (US 20090266518 A1, hereinafter referred to as HUANG‘518) further in view of CHENG (US 7245494 B2) and HUANG (US8109322B2, hereinafter referred to as HUANG‘322).

Regarding claim 7, LI as modified above teaches a cover (40) that is fixed on the base.
LI does not teach gap in the middle of the first cooling fin set.
HUANG‘322 teaches a gap in the middle of the first cooling fin set (see FIG 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI to incorporate the teachings of
HUANG‘322 by providing a fin set has gap in the middle which is well known in the art for quick dissipation into the open air which will increase the air flow and thereby increasing its efficiency (see HUANG‘322 Col. 3 Lines 12-16).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763